MEMORANDUM **
Rogelio Nunez-Martinez appeals his seven-month sentence following a guilty plea conviction for importing marijuana into the United States, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Nunez-Martinez contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), 21 U.S.C. §§ 952 and 960 are facially unconstitutional. This contention is foreclosed by our recent decision in United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002).
*697He further contends that Apprendi requires the government to prove mens rea as to the type and amount of drug in order to sustain a conviction for unlawful importation of marijuana. We have recently rejected this argument in United States v. Carranza, 289 F.3d 634, 643 (9th Cir.2002), and do so here.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.